BARKETT, Justice.
We have for review State v. Hicks, 558 So.2d 59 (Fla. 2d DCA 1990), in which the district court reversed the trial court’s determination that section 796.01 of the Florida Statutes (1987), was unconstitutional based on State v. Warren, 558 So.2d 55 (Fla. 2d DCA 1990). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution. In Warren v. State, 572 So.2d 1376 (Fla.1991), however, we found section 796.01 unconstitutionally vague. Therefore, we quash Hicks and remand to the district court to affirm the trial court’s dismissal of the information.
It is so ordered.
*1379SHAW, C.J., and OVERTON, McDonald, EHRLICH, GRIMES and KOGAN, JJ., concur.